Title: To George Washington from General Henry Clinton, 19 September 1778
From: Clinton, Henry
To: Washington, George


          
            Sir,
            New York 19th Septr 1778.
          
          Nothing but his Majesty’s positive Instructions of which I send you an Extract, could have induced me to trouble you or the American Congress again on the Subject of the Troops detained in New England in direct Contravention of the Treaty entered into at Saratoga. The Neglect of the Requisitions already made on this Subject is altogether unprecedented among Parties at War. I now however repeat the demand that the Convention of Saratoga be fulfilled; & offer by express and recent Authority from the King received since the date of the late requisition made by His Majesty’s Commissioners to renew 
            
            
            
            in His Majesty’s Name all the Conditions stipulated by Lt Genl Burgoyne in respect to the Troops serving under his Command.
          In this I mean to discharge my duty not only to the King whose orders I obey: But to the unhappy People likewise whose Affairs are Committed to You, and who I hope will have the Candor to acquit me of the Consequences that must follow from the New System of War you are pleased to introduce. I have the Honor to be &c.
          
            (signed) H. Clinton
          
        